                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO CHRISTIAN,                              :     CIVIL NO. 3:18-CV-1363
                                              :
             Plaintiff,                       :     (Judge Rambo)
                                              :
             v.                               :
                                              :     (Magistrate Judge Carlson)
MARK GARMAN, et al.,                          :

             Defendants.                      :

                            MEMORANDUM ORDER

      This is a civil action brought by a state inmate which has been removed by

the defendants to federal court. Following the removal of this case to federal court,

the plaintiff filed several motions, styled as motions for subpoenas, (Docs. 5, 9, and

10), which in fact simply placed the defendants on notice that the plaintiff was

seeking preservation and production of certain of certain prison videos which

allegedly depict the plaintiff’s encounters with correctional staff at the dates and

times set forth in the complaint.

      Rulings regarding the proper scope of discovery are Acommitted to the sound

discretion of the district court.@ DiGregorio v. First Rediscount Corp., 506 F.2d

781, 788 (3d Cir. 1974). Similarly, issues relating to the scope of discovery

permitted under Rule 26 also rest in the sound discretion of the Court.


                                          1
Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). Therefore, a

court=s decisions regarding the conduct of discovery, and whether to compel

disclosure of certain information, will be disturbed only upon a showing of an

abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir.

1983).This far-reaching discretion extends to rulings by United States Magistrate

Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat'l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , Acourts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.@ Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United
      States, 943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a
      magistrate judge's discovery ruling Ais entitled to great deference and
      is reversible only for abuse of discretion.@ Kresefky v. Panasonic
      Commc'ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y.1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a
      magistrate judge's resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

       In the instant case, liberally construing the plaintiff’s motions for

subpoenas as requests for production, IT IS ORDERED that these motions (Docs.
                                         2
5, 9, and 10), are GRANTED in part as follows: On or before February 15, 2019,

the defendants shall respond to the plaintiff’s request for production of these

videos by either: (1) identifying any responsive videos in their possession, custody

or control; (2) providing the plaintiff with an opportunity to review any responsive

videotapes; (3) notifying the plaintiff if requested videos no longer exist; or (4)

lodging any evidentiary objections to the production of these videos.

      We further note that the discovery and dispositive motions deadlines

previously set by the court (Doc. 7) have expired. Accordingly, in order to

prescribe an orderly path for the completion of this litigation IT IS FURTHER

ORDERED that the following deadlines, described in greater detail throughout this

order will apply in this case. Motions to modify or extend the deadlines established

here shall be made before expiration of the time limits has passed. All requests

for extensions of discovery deadlines must be made at least thirty (30) days

prior to the expiration of the discovery period. Motions will be granted only

on a showing of good cause.

      Consent to Proceed Before U.S. Magistrate:          April 15, 2019

      Close of Discovery:                                 April 15, 2019

      Dispositive Motions and Supporting Briefs Due:      April 15, 2019

      Local Rule 16.3 Conference and Exchange of

                                         3
      Proposed Jury Instructions: On or before:            To Be Determined By
                                                           Trial Judge

      Motions In Limine Due:                               To Be Determined By
                                                           Trial Judge
      Pretrial Memoranda Due:                              To Be Determined By
                                                           Trial Judge
      Proposed Jury Charge,
      Proposed Voir Dire Questions,
      Objections to Proposed Jury Charge, and
      Trial Brief Due:                                     To Be Determined By
                                                           Trial Judge
      Trial:                                               To Be Determined By
                                                           Trial Judge


      1. Consent. The parties may consent to have a magistrate judge conduct all

proceedings. On or before April 15, 2019 the parties, if there is consent of all,

shall file a consent form, signed by all counsel and the plaintiff, consenting to

proceed under 28 U.S.C. § 636 before a magistrate judge.

      2. Discovery Deadline. All discovery shall be planned and commenced so

as to be completed by April 15, 2019.

      3. Discovery Limitations. In the absence of mutual consent to exceed

these limits or a court order, the maximum number of interrogatories per side shall

be twenty five (25); the maximum number of document production requests per

side shall be twenty five (25); and the maximum number of requests for admissions

per side shall be twenty-five (25).
                                        4
      4. Discovery-Related Motions.          Any discovery-related motion shall be

filed on or before March 29, 2019. Because the plaintiff is proceeding pro se and

is in custody, compliance with Local Rule 26.3, Rules of Court, M.D. Pa., is not

required in this case.

      5. Dispositive Motions. Dispositive motions may be filed at any time but

all dispositive motion must be filed, as well as the supporting briefs, on or before

April 15, 2019.

      Any requests to alter this schedule should be made by written motion.

      So ordered this 15th day of January, 2019.



                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                         5
